Citation Nr: 0841905	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  06-39 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating greater than 20 
percent for service-connected cervical disc disease.

2.  Entitlement to a disability rating greater than 20 
percent for service-connected lumbar spine injury with 
traumatic arthritis.

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had National Guard service between April 1966 and 
August 1987, with active service from October 1966 through 
March 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from August 2006 and October 2006 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's cervical spine disability is not manifested 
by ankylosis, forward flexion limited to 15 degrees or less, 
or incapacitating episodes.

2.  The veteran's lumbar spine disability is not manifested 
by forward flexion of the thoracolumbar spine of 30 degrees 
or less, favorable ankylosis of the entire thoracolumbar 
spine, or incapacitating episodes.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 20 
percent for cervical disc disease have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.40, 
4.59, 4.71a, Diagnostic Code 5243 (2008).

2.  The criteria for a disability rating greater than 20 
percent for lumbar spine injury with traumatic arthritis have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.40, 4.59, 4.71a, Diagnostic Code 5242 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in March 2006, August 2006, and May 2008 the 
veteran was notified of the evidence not of record that was 
necessary to substantiate his claims.  He was told what 
information that he needed to provide, and what information 
and evidence that VA would attempt to obtain.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

With respect to the Dingess requirements, the veteran was 
provided with the requisite notice in the March 2006 letter.  
Nevertheless, because an increased disability rating is being 
denied, and no effective date or rating percentage will be 
assigned, the Board finds that there can be no possibility of 
any prejudice to the veteran under the holding in Dingess.  

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased disability rating, section 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

In this case, the claimant was provided pertinent information 
in notice letters cited above, particularly in May 2008, and 
in the other correspondence from VA.  Cumulatively, the 
veteran was informed of the necessity of providing on his own 
or by VA, medical or lay evidence demonstrating a worsening 
or increase in severity of the respective disabilities and 
the effect that worsening has on the his employment and daily 
life.  The veteran was informed that should an increase in 
disability be found, a disability rating would be determined 
by applying the relevant diagnostic codes; and examples of 
pertinent medical and lay evidence that he could submit 
relevant to establishing entitlement to increased 
compensation. 

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant available 
service, VA, and private medical treatment records have been 
obtained.  The veteran has also been afforded VA 
examinations.  Under such circumstances, there is no duty to 
provide another examination or to obtain an additional 
medical opinion.  Id.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Increased disability ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102 (2008).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  The use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (2008).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (2008).  In view of the number of atypical 
instances it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified.  38 C.F.R. § 4.21 (2008).  

In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  When the requirements for a compensable 
disability rating of a diagnostic code are not shown, a 
noncompensable disability rating is assigned.  38 C.F.R. § 
4.31 (2008).  In considering the severity of a disability, it 
is essential to trace the medical history of the veteran.  38 
C.F.R. §§ 4.1, 4.2, 4.41 (2008).  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 14 
Vet. App. 1 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45 (2008).

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 
(1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40. 
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.

Under the General Rating Formula for Diseases and Injuries of 
the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes), ratings are made 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  The disabilities 
of the spine that are rated under the General Rating Formula 
for Diseases and Injuries of the Spine include vertebral 
fracture or dislocation (Diagnostic Code 5235), sacroiliac 
injury and weakness (Diagnostic Code 5236), lumbosacral or 
cervical strain (Diagnostic Code 5237), spinal stenosis 
(Diagnostic Code 5238), spondylolisthesis or segmental 
instability (Diagnostic Code 5239), ankylosing spondylitis 
(Diagnostic Code 5240), spinal fusion (Diagnostic Code 5241), 
and degenerative arthritis of the spine (Diagnostic Code 
5242) (for degenerative arthritis of the spine, see also 
Diagnostic Code 5003).

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 30 percent disability rating for forward 
flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A 40 
percent disability rating is assigned for unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent disability 
rating is assigned for unfavorable ankylosis of entire spine.  
38 C.F.R. § 4.71a.

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
rated separately under an appropriate diagnostic code.  See 
38 C.F.R. § 4.71a, Note (1).  

Note (5) to 38 C.F.R. § 4.71a provides that, for VA 
compensation purposes, unfavorable ankylosis is a condition 
in which the entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the  following: 
difficulty walking because of a limited line of  vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 40 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months; and a 60 percent 
disability rating for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes 
of ratings under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Note 
(2) provides that, if intervertebral disc syndrome is present 
in more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, each segment is to 
be rated on the basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a.

Cervical disc disease

The veteran's service-connected cervical disc disease is 
currently rated as 20 percent disabling pursuant to the 
rating criteria set forth in 38 C.F.R. § 4.71a, Diagnostic 
Code 5243, which provides the criteria for intervertebral 
disc syndrome.

VA outpatient treatment records dated from May 2006 show that 
the veteran had full range of motion with minimal pain in his 
back and neck.

A VA examination report dated in September 2006 shows that 
the veteran described burning and aching pain in the neck 
that would radiate into his arms and shoulders.  He also 
reported weakness and stiffness around the neck.  Physical 
examination revealed range of motion limited to 30 degrees of 
flexion; 10 degrees of extension, 20 degrees of right lateral 
flexion; 25 degrees of left lateral flexion;  30 degrees of 
left lateral rotation; and 35 degrees of right lateral 
rotation.  Pain was reported throughout all degrees of motion 
in all directions.  The examiner noted that there could be 
significant degrees of restricted motion during a flare up, 
but no specificity was provided.  There was no evidence of 
lack of endurance.  While there were indications of pain and 
limited range of motion, there was no suggestion of cervical 
spine ankylosis or of incapacitating episodes.

VA outpatient treatment record dated from 2006 to 2008 show 
intermittent reports of pain and general notations of 
decreased range of motion, but without notation of ankylosis 
or incapacitating episodes. 

A VA examination report dated in October 2007 shows that 
physical examination revealed range of motion limited to 20 
degrees of forward flexion; 30 degrees of extension; 10 
degrees of left lateral flexion; 10 degrees of right lateral 
flexion; and 45 degrees of left and right lateral rotation.  
Pain was reported at the end point of all motion, but the 
examiner indicated that there was no objective evidence of 
pain.  The examiner also indicated that repetitive motion did 
not change anything.  The examiner added that during flare 
ups, there could be further limitations, but that there was 
no way to tell without resort to speculation.  There was no 
indication in this report of ankylosis or of incapacitating 
episodes.

As noted above, in order to warrant an increased disability 
rating for the veteran's service connected cervical spine 
disability, the evidence must show forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine; or incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  In this case, the veteran's cervical spine is not 
ankylosed, his forward flexion is not limited to 15 degrees 
or less, and he has had no incapacitating episodes of 
intervertebral disc syndrome.  There is simply no basis in 
the medical evidence for a rating in excess of 20 percent for 
the veteran's cervical spine disability.

Accordingly, the veteran's claim for an increased rating for 
cervical spine disability must be denied.  In reaching these 
conclusions, the Board has considered all applicable 
statutory and regulatory provisions to include 38 C.F.R. §§ 
4.40 and 4.59 as well as the holding in DeLuca, regarding 
functional impairment attributable to pain, particularly in 
light of the fact that the veteran contends his disability is 
essentially manifested by pain.  However, the examiner in 
October 2007 indicated that repetitive motion did not 
demonstrate increased objective manifestations, and that 
further limitations during flare-ups could be determined 
without resort to speculation.  In light of the foregoing, 
the Board finds that a 20 percent rating adequately 
compensates the veteran for the current level of disability 
resulting from his cervical spine disability.

Based upon the guidance of the Court in Hart, the Board has 
considered whether a staged rating is appropriate.  However, 
in the present case, the veteran's symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the medical evidence simply does not support the 
assignment of a higher disability rating, that doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
4.3, 4.7.

Lumbar spine injury with traumatic arthritis

The veteran's lumbar spine disability is rated as 20 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-
5242.  Diagnostic Code 5010 applies to traumatic arthritis 
and instructs the rating board to rate the disability based 
upon the limitation of motion of the affected part.  In this 
case, limitation of motion is rated under Diagnostic Code 
5242, again utilizing the General Rating Formula for Diseases 
and Injuries of the Spine.

VA outpatient treatment records dated in May 2006 show that 
the veteran had full range of motion with minimal pain in his 
back.

The September 2006 VA examination report shows that the 
veteran described sharp burning pain in his low back that 
would radiate into his lower extremities, with daily flare-
ups, provoked by physical activity.  Physical examination 
revealed good walking balance and sufficient endurance, with 
range of motion limited to 70 degrees of forward flexion; 10 
degrees of extension; 10 degrees of  left lateral flexion; 20 
degrees of right lateral flexion; 15 degrees of left lateral 
rotation; and 20 degrees of right lateral rotation.  Pain was 
reported throughout motion, and the examiner noted guarded 
movement due to pain.  Repetitive movement failed to show any 
chance in range of motion.  The examiner indicated that there 
could be a significant degree of restricted motion during a 
flare up, but no specificity was provided.  There was no 
evidence of lack of endurance.  While there were indications 
of pain and limited range of motion, there was no suggestion 
of forward flexion of the thoracolumbar spine 30 degrees or 
less; favorable ankylosis of the entire thoracolumbar spine, 
or any incapacitating episodes.

VA outpatient treatment records dated from 2006 to 2008 show 
intermittent reports of pain and general notations of 
decreased range of motion, but without notation of ankylosis 
or incapacitating episodes.

The October 2007 VA examination report shows that the 
examiner appeared to question the validity of the examination 
results and appeared to feel the veteran was exaggerating his 
symptoms.  He reported the normal gain and heel/toe walk, but 
that the veteran made this endeavor appear to be difficult.  
Range of motion was limited to 30 degrees of forward flexion; 
10 degree of extension; 20 degrees of left and right lateral 
flexion; and 20 degrees of lateral rotation.  Pain was 
reported at all ranges of motion.  The veteran also described 
low back pain with rotation of the upper body, with gentle 
pressure applied to the top of the head, and with a Patrick's 
test, which was basically a test for hip disease and did not 
stress the lower back.  The lower back was also not stressed 
with rotation of the upper body from the hips.   X-ray 
findings were within normal limits.  The examiner concluded 
by opining that he did not believe any of the range of motion 
findings were reliable because of lack of effort and the 
veteran's attempts to impress the examiner how severe his 
problem was.  The examiner went on to state that during flare 
ups there could be further limitations, but that there was no 
way to tell this without resort to speculation.  

For an increased disability rating for the veteran's service 
connected lumbar spine disability, the evidence must show 
forward flexion of the thoracolumbar spine 30 degrees or 
less; favorable ankylosis of the entire thoracolumbar spine, 
or incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  In this case, the veteran's 
lumbar spine is not ankylosed, his forward flexion is not 
limited to 30 degrees or less, and he has had no 
incapacitating episodes of intervertebral disc syndrome.  
There is simply no basis in the medical evidence of record 
for a disability rating in excess of 20 percent for the 
veteran's lumbar spine disability.

Accordingly, the veteran's claim for an increased rating for 
a lumbar spine disability must be denied.  In reaching this 
conclusion, the Board has considered all applicable statutory 
and regulatory provisions to include 38 C.F.R. §§ 4.40 and 
4.59 as well as the holding in DeLuca, regarding functional 
impairment attributable to pain, particularly in light of the 
fact that the veteran contends his disability is essentially 
manifested by pain.  However, the examiner in October 2007 
concluded that while there could be additional limitation of 
motion during flare-ups, there was no way to tell this 
without resort to speculation.  In light of the foregoing, 
the Board finds that a 20 percent rating adequately 
compensates the veteran for the current level of disability 
resulting from his lumbar spine disability.

Based upon the guidance of the Court in Hart, the Board has 
considered whether a staged rating is appropriate.  However, 
in the present case, the veteran's symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the medical evidence simply does not support the 
assignment of a higher disability rating, that doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
4.3, 4.7.

Extra-schedular consideration

The Board finds that there is no showing that the veteran's 
service-connected  cervical or lumbar spine disabilities are 
so exceptional or so unusual a disability picture as to 
warrant higher ratings on an extra-schedular basis.  The 
disability is not productive of marked interference with 
employment or required frequent periods of hospitalization, 
and has not otherwise rendered impractical the application of 
the regular schedular standards.  In the absence of these 
factors, the criteria for submission for assignment of extra-
schedular ratings are not met.  Thus, the Board is not 
required to remand the claim for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A disability rating greater than 20 percent for cervical disc 
disease is denied.

A disability rating greater than 20 percent for lumbar spine 
injury with traumatic arthritis is denied.


REMAND

Unfortunately, a remand is required in this case as to the 
issue of entitlement to a TDIU.  Although the Board sincerely 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the veteran's 
claim so that he is afforded every possible consideration.  
VA has a duty to make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. 
§ 3.159(c).

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total and when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. §§ 
3.340, 4.16(a).  If there is only one such disability, it 
shall be ratable at 60 percent or more, and, if there are two 
or more disabilities, there shall be at least one ratable at 
40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).  Neither the veteran's non-service-connected 
disabilities, nor his advancing age may be used as a 
determining factor in the rating agency's judgment.  38 
C.F.R. §§ 3.341(a), 4.16(a), 4.19.

Currently, the veteran is service connected for dysthymic 
disorder, rated as 30 percent disabling; cervical disc 
disease, rated as 20 percent disabling; and lumbar spine 
injury with traumatic arthritis, rated as 20 percent 
disabling; with a combined disability rating of 60 percent.  
While he does not currently meet the schedular criteria for 
an award of TDIU as he does not have any single rating of 60 
percent or more, or a single rating of 40 percent with 
sufficient additional disability to bring the combined rating 
to 70 percent, the veteran's service-connected disabilities 
may be considered under subjective criteria.  If the veteran 
is unemployable by reason of his disabilities, age, 
occupational background, and other related factors, an 
extraschedular total disability rating may also be assigned 
on the basis of a showing of unemployability, alone.  See 38 
C.F.R. §§ 3.321(b), 4.16(b) (2008).  Such cases are submitted 
to the Director of Compensation and Pension Service for 
extra-schedular consideration.  In this case, as noted above, 
there are no exceptional factors or circumstances associated 
with the veteran's service-connected disabilities.

The veteran asserts that he is not employable as a result of 
his service-connected neck, low back, and psychiatric 
disabilities.  The Social Security Administration has 
determined that the veteran is disabled and has been 
unemployed since October 1988 as a result of adjustment 
disorder with depressed mood and status post cervical fusion, 
both service-connected disabilities.  While not controlling 
for VA purposes, the findings of Social Security 
Administration are pertinent to the adjudication of a claim 
for VA benefits. See Collier v. Derwinski, 1 Vet. App. 413 
(1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

In this regard, the Board refers to a VA mental disorders 
examination report dated in November 2007 in which it was 
determined that the veteran had a global assessment of 
functioning (GAF) rating of 50.  A GAF rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).  A GAF of 41 to 50 is defined as serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).

In light of the foregoing, it is unclear to what extent the 
veteran's service-connected disabilities affect his 
employability, in relation to any non-service-connected 
disorders.  As such, the claim is remanded so that an 
appropriate VA examination may be obtained.  The veteran 
should also be afforded a social and industrial survey to 
assess his employment history and day-to-day functional 
impairment caused by his service-connected disorders.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall afford the veteran a 
VA social and industrial survey to assess 
his employment history, educational 
background, and day-to-day functioning.  
The claims file should be made available 
to the examiner.  The report should 
include a full account of the veteran's 
occupational and educational history since 
service.  A written copy of the report 
should be associated with the veteran's 
claims file.

2.  The RO/AMC shall schedule the veteran 
for a VA medical examination or 
examinations, to be conducted by a 
qualified physician, to ascertain whether 
one or more of his service-connected 
disabilities (dysthymic disorder, cervical 
disc disease, and lumbar spine injury with 
traumatic arthritis) have made the veteran 
incapable of sustaining regular 
substantially gainful employment.  In 
forming the opinion, the examiner should 
disregard both the age and the non-
service-connected disabilities of the 
veteran.

3.  The RO/AMC shall readjudicate the 
veteran's claim on appeal, with 
consideration of the provisions of 38 
C.F.R. § 4.16(a) and (b).  If the 
determination of the claim remains 
unfavorable to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded a reasonable period of time in 
which to respond before the case is 
returned to the Board. Thereafter, subject 
to current appellate procedures, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


